     Case 5:20-cv-00193-TBR Document 1 Filed 12/10/20 Page 1 of 4 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                             CIVIL ACTION NO.: ________
                                                5:20-cv-193-TBR

                               ELECTRONICALLY FILED

BETTY JAYNE GARNETT and
JAMES MATTHEW GARNETT, JR.                                                        PLAINTIFFS

v.                                NOTICE OF REMOVAL

KROGER LIMITED PARTNERSHIP I AND JOE TURNER,
INDIVIDUALLY, AND AS MANAGER OF
Kroger Limited Partnership, Store No. 435                                       DEFENDANTS

                                        ** ** ** ** ** **

        COME the Defendants, Kroger Limited Partnership I and Joe Turner, Individually

and as a manager of Kroger Limited Partnership, by counsel, and give notice of removal as

follows:

        1. Defendants give notice, pursuant to 28 U.S.C. secs. 1441 and 1446, of their

removal of this action from Calloway Circuit Court, Civil Action No.: 20-CI-217 to the

United States District Court, Western District of Kentucky, Paducah.

        2. The United States District Court has original jurisdiction over this action pursuant

to 28 U.S.C 1332 (diversity jurisdiction) in that the parties are citizens of different states

and the amount in controversy exceeds $75,000.00. Based upon information and belief,

the Plaintiffs are residents of Killeen, Texas. Defendant Kroger Limited Partnership I is

an Ohio limited partnership authorized to conduct business in the Commonwealth of

Ketnucky and the Defendant, Joe Turner, is a resident of Paris, Tennessee.

        3. Venue is proper in this judicial district and jury division pursuant to 28 U.S.C. sec.

1391(b)(2) as some of the events described in the Complaint of the Plaintiff occurred in this

                                          Page 1 of 4
   Case 5:20-cv-00193-TBR Document 1 Filed 12/10/20 Page 2 of 4 PageID #: 2




venue.

         4. The Plaintiffs have alleged past, present and future medical expenses; metnal

anguish, past, present and future physical pain and mental suffering; loss of enjoyment of

life, past, present and future, and loss of consortium. In response to Interrogatories and

Request for Production of Documents propounded to the Plaintiff served on the Defendants

on November 10, 2020, Plaintiff, Betty Jayne Garnett, responded that to date she has the

following damages:

         Past medical expense: not to exceed $25,000.00;
         Future medical expense: $75,00.00;
         Physical pain and mental suffering: $450,000.00; and
         Loss of ejnjoyment of life, past, present and future not to exceed $450,000.00

         The Plaintiff, James Garnett, Jr., responded that he has the following damages:

         Loss of consortium not to exceed $200,000.00.

(A copy of the Plaintiffs’ Interrogatory Responses are attached as Exhibit 1).

         5. Kroger is filing this Notice of Removal within 30 days of service of the Responses

to Interrogatories and Requests for Production of Documents. The Plaintiff’s answers were

served on the Defendants on November 10, 2020. Therefore, removal of this action is

timely pursuant to 28 U.S.C. sec. 1446(b).

         6. As required by 28 U.S.C. sec. 1446(a), a copy of the Summons and Complaint

served on The Kroger Co. and Joe Turner are attached as Exhibit 2. An agreed order

extending time to file an answer is attached at Exhibit 3. The Answer of Defendants,

Kroger Limited Partnership I, The Kroger Co.,and Joe Turner is attached as Exhibit 4.

Notice of Agreed order of substitution of Kroger Limited Partnership I for The Kroger Co.

entered October 1, 2020 is attached as Exhibit 5. Interrogatories and Requests for



                                          Page 2 of 4
   Case 5:20-cv-00193-TBR Document 1 Filed 12/10/20 Page 3 of 4 PageID #: 3




Production of documents propounded to the Plaintiff, Betty Jayne Garnett, on August 17,

2020 along with a Notice of Service are attached as Exhibit 6. Interrogatories and

Requests for Production of documents propounded to the Plaintiff, James Matthew

Garnett, Jr. on August 17, 2020 as Exhibit 7. Notice of Service of Interrogatories and

Requests for Production propounded to Betty Jayne Garnett is attached as Exhibit 8.

Notice of Service of Interrogatories and Requests for Production propounded to James

Matthew Garnett is attached as Exhibit 9. Interrogatories and Requests for Production

of Documents propounded to the Defendants on August 25, 2020 are attached as Exhibit

10. These documents constitute all pleadings served on the Defendant as of the date of this

Notice of Removal.

       7. Rule 7.1 Disclosure is attached as Exhibit 11.

       8. A Civil Cover Sheet is attached as Exhibit 12.

       9. Written notice of the filing of this Notice of Removal is being served on the

Plaintiff and filed with the Calloway Circuit Court in accordance with the requirements of

28 U.S.C. 1446(d).

                                                 Respectfully submitted:

                                                 NUNERY & CALL, PLLC
                                                 225 East First Street
                                                 Campbellsville, Kentucky 42718
                                                 Telephone: (270) 789-2466
                                                 Fax: (270) 789-0709

                                                 /S/ANGELA M. CALL




                                       Page 3 of 4
      Case 5:20-cv-00193-TBR Document 1 Filed 12/10/20 Page 4 of 4 PageID #: 4




                                                         CERTIFICATE OF SERVICE

       This is to certify that a true and exact copy of the foregoing was sent electronically
or via U. S. Mail to the following:

Hon. Gary R. Haverstock
Haverstock, Bell & Pittman
P. O. Box 1075
Murray, KY 42071


             This 10th day of December, 2020.

                                                                                           /s/Angela M. Call

R:\Clients\Kroger Co., The\Garnett, Betty Jo and James Matthew\U. S. District Court\notice of removal.wpd




                                                                          Page 4 of 4
